Trade and economic relations with Western Balkans (short presentation)
The next item is the report by Mr Belder, on behalf of the Committee on International Trade, on trade and economic relations with Western Balkans.
rapporteur. - (NL) Mr President, I should like to take this opportunity to present my report on trade and economic relations with the western Balkans.
It is not without a reason that I started this report by reiterating the European perspective of those countries. The Union cannot continue to faithfully repeat past promises, such as that made to the western Balkan states at the Thessaloniki European Council of 2003 that they would join the European Union. No, the western Balkans would be better served by tangible action and tailored accession procedures than by well-nigh dutiful rhetoric.
You may well ask why I hold the accession prospects of those countries so dear. First of all, I am wholly convinced that the Union has a debt of honour to repay. This reminds me of the debate on Srebrenica which will hopefully be held in this House on Wednesday evening this week. Moreover, that region is of major strategic significance for Europe. The specific proposals in my report are as follows. I argue in favour of further consolidation of the Central European Free Trade Agreement (CEFTA). This is an important tool to enhance regional integration in that area, which is, in turn, important preparation if those countries want to integrate in the European market and join the Union in three stages. The European Union should mobilise pre-accession funds through aid across a wide front so as to promote the reform process in those countries. The Member States can also play an important role in this by providing specific training to local public servants. This will grant those countries more official capacity to formulate their own ambitious projects that are eligible for EU funding.
Mr President, when I first started work on this report, the first thing I did was pay a visit to my country's Economic Affairs Department in the Hague, where I was pleased to hear that the Dutch Government had taken on board a government-to-government approach. This is something I described in my report as an example that is worth following, not because it is a Dutch approach, but because it is tailored to, and meets the calls from, the western Balkan states themselves to support the accession process actively and appropriately.
I should like to mention one specific item from my report, namely energy cooperation with the western Balkans, which is, I believe, a highly topical subject. On account of its strategic location, that region could well play a significant role in the transit of crude oil and natural gas. The Union should endeavour to adopt an external energy policy. I am also member of the Committee on Foreign Affairs. A number of years ago, we adopted a solid report with a view to adopting a European external policy in the area of energy. Well, just look at the present situation, reinforcing, as it does, this appeal from the European Parliament to the Commission and Council. Surely Brussels should not leave its own Member States out in the cold, literally or otherwise.
I should like to finish off by saying that, as an ex-journalist, I have travelled to the Balkans many times. As a result, I feel much empathy and involvement with that region. In connection with writing my report, I used my travel budget for study trips; together with the Committee on International Trade, and its staff member Roberto Bendini, in particular, together with my own member of staff Dick Jan Diepenbroek, I have undertaken valuable trips to Serbia and Kosovo, and next week, I am hoping to travel to Albania. In short, I may be concluding this report this evening, but the work is not done by a long shot, not for me and not for the European institutions. If we really want to bring that region closer to Brussels and actually demonstrate this by our level of dedication and active support, we have every right to demand that the reform process, the accession, be met with commitment, and this should also be evident. It was a real joy for me to work on this report, and I hope that it will be followed up in separate reports for the individual western Balkan countries.
Member of the Commission. - Mr President, first of all let me congratulate Mr Belder for this very good report. Your report comes at a time when the Western Balkans are moving closer and closer to the EU and provides a comprehensive overview of the issues at stake in EU-Western Balkans economic and trade relations. Allow me to focus on some points highlighted in your report.
The Western Balkans, as a region, is a key and valuable partner for the EU. The last Commission communication on the Western Balkans in March 2008 reiterates the EU's strong commitment to the European perspective of the region and confirms, among other things, the importance of the Central European Free Trade Agreement for the economic development of the region. The Commission agrees with the rapporteur that the perspective of EU membership can act as a catalyst for sustainable economic development and for securing peace and stability within the region. The Commission also agrees that the individual fulfilment of the Copenhagen criteria is of the utmost importance when judging the readiness of countries in the region to join the EU. The EU is the Western Balkans' main trading partner. Deeper economic ties between the EU and the region are therefore vital for boosting the region's economic growth.
As rightly pointed out in your report, trade liberalisation and integration is a cornerstone in the stabilisation and association process, and the EU has pursued this objective with the Western Balkans at three levels.
Firstly, at the bilateral level, the EU has granted unilateral trade preferences to the Western Balkans since 2000 so as to facilitate the access of their exports to the EU markets. The Commission has negotiated free trade agreements as part of the stabilisation and association agreements to create the conditions for political and economic reforms and to set the basis for the integration of the Western Balkans into the EU, for example by means of alignment to the acquis.
Secondly, at the regional level, the European Commission acted as a facilitator in the negotiations on the Central European Free Trade Agreement (CEFTA) and decided to provide financial support and technical assistance to the CEFTA Secretariat and to the parties to help implement the agreement. At the same time, the European Commission values highly the regional ownership of the agreement and acknowledges that CEFTA is fundamental for deeper regional economic integration and for preparing the ground for the eventual full participation of the Western Balkans in the EU single market. Moreover, CEFTA created all the necessary structures to discuss trade-related issues at the regional and bilateral level. This is essential for facilitating and deepening regional cooperation and good neighbourly relations. The European Commission will continue to monitor implementation of the CEFTA and will continue to report on this in its yearly report on the accession and pre-accession process.
Thirdly, at the multilateral level the Commission has supported the accession of the countries in the region to the World Trade Organisation as this is an absolutely fundamental step for effective participation in the globalised economy. The EU has mobilised all available policy instruments to support the countries of the Western Balkans in their endeavours for reforms and regional cooperation. The instrument for pre-accession assistance is important for addressing the region's long term development needs. The total funding for the current financial framework for 2007-2013 is EUR 11.5 billion. Last but not least, the European Commission has started dialogues with all the countries concerned in the region to establish roadmaps for lifting the visa regime.
In the light of what has been said, let me assure you that the Commission is taking all the necessary steps to enhance trade relations and to bring the Western Balkans' economy as close as possible to the EU. In conclusion, I wish to congratulate the rapporteur again for this good report and I am pleased to say that the Commission shares its general approach.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written Statement (Rule 142)
I would like to express my support and appreciation of the report presented by Mr Belder as it recommends specific economic measures aimed at the European perspective of the peoples of the Western Balkans. I would like to draw your attention to three aspects:
1. We need to realistically acknowledge that Serbia is a key player in the success of the Stabilisation and Association Process, while the EU needs to continue to make efforts to win the confidence and long-term friendship of the Serbian people.
2. In the future, ethnic separatist trends and unilateral declarations of independence should no longer be allowed for territories such as Kosovo, South Ossetia, Abkhazia, Transnistria, Northern Cyprus etc. The principle of states' territorial integrity is sacred and must be respected in the future.
3. At the same time, we need to give strong backing to compliance with European standards concerning the rights of persons belonging to national minorities in the Western Balkan states, including the rights of the Romanian-speaking communities in Valea Timocului, Vojvodina, Istria and the Former Yugoslav Republic of Macedonia. These rights must be respected, excluding any trends towards territorial autonomy on ethnic grounds and aspirations to collective ethnic rights, which have already demonstrated their potential for conflict and for triggering bloody wars.